Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “anchoring element” (construed as element for anchoring).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10 and 14, the limitation “semi-finished state” is indefinite. It is unclear what is required by the resultant structure as the present claims are directed to an apparatus and not a method. For examination purposes the insert is not required to protrude out of the blind hole and is removed.  It is noted that these claims are product-by-process claims, and therefore the final product will be given patentable weight.

Allowable Subject Matter
Claims 1, 4-5, 8, 11-12, 15-16, and 22-26 allowed.
Claim 1 is allowable because the claimed features n anchoring element made of a ceramic material, ahaving a blind hole extending into  the anchoring 4element from an end face of  the anchoring element, swherein an inner wall surface of the anchoring element ebounds the blind hole; an insert element comprising an insert element body amade of a titanium-based material, wherein the insert 9element is at least partially received in the blind hole 10with a circumferentially continuous gap space between the ~insert element body and the inner wall surface of the 12anchoring element in the blind hole; and 13a solder joint layer of a glass solder material that 14is disposed in the gap space, by which the insert element 15is joined with the anchoring element; 17 wherein the insert element further 18includes lateral spacer members, which protrude laterally 18outwardly from a lateral surface of the insert element 20body, and which define and maintain the circumferentially 21continuous gap space between the insert element body and 22the inner wall surface of the anchoring element in the 23blind hole, and 24wherein the lateral spacer members are punctiform 25spacer members that have a punctual configuration, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record. 
Claim 22 is allowable because the claimed features an anchoring element made of a ceramic material, 4having a blind hole extending into the anchoring selement from an end face of [[said]] the anchoring element, 6wherein an inner wall surface of the anchoring element 7bounds the blind hole; 9an insert element comprising an insert element body 9made of a titanium-based material, and lateral spacer 10members that protrude laterally outwardly from a lateral ~surface of the insert element body, wherein the insert 12 element has an axial length greater than an axial depth of 5698/WFF:ks- 10 -13 the blind hole, [[and]] wherein the insert element is configured and dimensioned to be inserted into the blind 15hole of the anchoring element whereby the lateral spacer 16members define and maintain a circumferentially continuous 17radial gap space between the insert element body and the 18inner wall surface of the anchoring element in the blind 19hole and whereby a protruding portion of the insert element 20protrudes out of the blind hole outwardly beyond the end 21face of the anchoring element and wherein the lateral 22spacer members are punctiform spacer members that have a 23punctual configuration that is shorter than and 24non-continuous over an axial length and a circumference of 25the inner wall surface of the blind hole of the anchoring 26element; and 27a glass solder suspension in an amount greater than a 28volume of the gap space, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP (2,742,905) discloses an implant system with an attachment element, insert element and glass soldering attachment but lacks the punctiform lateral spacer members.
US (2019/0247151) discloses an abutment/crown system with punctiform lateral spacer members to space an adhesive gap but lacks teaching such on an implant/insert with glass soldering.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772       

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772